t c memo united_states tax_court richard l and kathryn dyckman petitioners v commissioner of internal revenue respondent docket no filed date richard l and kathryn dyckman pro sese louise r forbes and john r mikalchus for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a so-called affected items notice_of_deficiency for the taxable_year in the notice respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and a in the amounts of dollar_figure and percent of the interest due on dollar_figure respectively and an addition_to_tax for valuation_overstatement under sec_6659 in the amount of dollar_figure after concessions by petitioners ’ the issues for decision are as follows whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and we hold that they are not whether petitioners are liable for the addition_to_tax for underpayment_of_tax attributable to valuation_overstatement under sec_6659 we hold that they are findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in toms river new jersey at the time that their petition was filed with the court during the year in issue petitioners were both years old during the preceding years petitioner husband mr petitioners concede that partnership assets valued at dollar_figure did not have a value exceeding dollar_figure further petitioners raised a statute_of_limitations issue in their petition but petitioners appear to have abandoned that issue nevertheless we observe that the notice_of_deficiency was timely issued see sec d g dyckman had been a carpet salesman and petitioner wife mrs dyckman had been an elementary_school teacher in petitioners' gross_income was approximately dollar_figure and their net_worth was approximately dollar_figure petitioners were referred to mr ira kipness a certified_public_accountant c p a mr kipness was touted as a knowledgeable experienced and trustworthy accountant mr kipness began to prepare petitioners’ tax returns in soon thereafter petitioners became close friends with mr kipness and his family mrs dyckman began to tutor mr kipness' daughter mr kipness and his family moved to california in petitioners continued to mail mr kipness their tax information and he continued to prepare their returns for sometime after the move to california petitioners had virtually no experience in financial or investment matters until the year in issue petitioners' investment experience had been limited to bank accounts a few certificates of deposits and securities financed through withholdings from their paychecks for investment through employer plans mr kipness advised petitioners that because they were approaching retirement they should seriously consider investing for their future petitioners requested mr kipness to suggest a suitable investment for that purpose mr kipness suggested investment ina waste management or recycling program mrs dyckman was concerned about the environment and had organized a paper recycling program in her school she was especially enthusiastic about what she thought would be an environmentally conscious investment petitioners issued a dollar_figure check in mr kipness' name leaving him to take care of any remaining details mr kipness invested petitioners' dollar_figure in a partnership known as dl k associates making mr dyckman a limited_partner in that partnership petitioners were not provided with any literature such as an offering letter or prospectus regarding their investment because they were unsophisticated in financial matters petitioners did not inquire much about their investment mr kipness simply told petitioners that they were investing in some sort of waste management or recycling venture that any possible loss would be limited to their investment and that their short-term profit potential would be limited but that in the long run their investment could be highly profitable petitioners expected to receive literature regarding their investment at some future time when such information was not forthcoming petitioners contacted mr kipness a few months later and inquired regarding their investment and its status subsequently petitioners were informed that petitioners' investment had been a bust petitioners were devastated to lose their investment and they did not thereafter make any similar investments unbeknownst to petitioners their investment was in a partnership formed chiefly to produce tax benefits dl kk associates was a limited_partner in a partnership known as taylor recycling associates taylor taylor was a first-tier tefra partnership involved in plastics recycling taylor was involved in a series of transactions similar to those of the clearwater group partnership which was the subject of provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir in provizer this court found that assets valued at dollar_figure had a fair_market_value not exceeding dollar_figure the court also held that the clearwater group transactions were a sham and lacked economic_substance in a partnership proceeding captioned taylor recycling associates dl k associates a partner other than the tax_matters_partner v commissioner docket no the taylor case was commenced in this court on behalf of taylor on date the court entered decision in the taylor case pursuant to the commissioner's motion for entry of decision under rule b all deductions and credits claimed by taylor in connection with its plastics recycling activities were disallowed pursuant to the taylor decision in respondent assessed petitioners dollar_figure in tax and approximately dollar_figure in interest having not heard anything about their investment for approximately years petitioners were initially convinced that respondent had made a mistake upon learning that they were in fact liable for the assessed amounts pursuant to the taylor decision petitioners cashed in an ira and paid their liability thereafter on date respondent issued the affected items notice_of_deficiency for determining additions to tax under sec_6653 and and petitioners filed their petition with this court on date opinion issue sec_6653 and negligence sec_6653 and imposes additions to tax if any part of the underpayment of the tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 a taxpayer may avoid liability for negligence in the case of reasonable reliance on a competent professional adviser see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 although reliance on professional advice standing alone is not an absolute defense to negligence it 1s a factor to be considered see freytag v commissioner supra the pertinent question is whether a particular taxpayer's actions are reasonable in light of the taxpayer's experience the nature of the investment and the taxpayer's actions in connection with the transactions see 60_tc_728 in this regard the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 there are a number of special and unusual circumstances present in petitioners' case that in combination provide a reasonable basis for petitioners' actions the special and unusual circumstances include petitioners complete lack of sophistication in investment matters as well as the long-term special relationship of trust and friendship that existed between petitioners and their c p a cf 111_tc_215 zidanich v commissioner tcmemo_1995_382 petitioners are a carpet salesman and an elementary_school teacher who did not have any independent investment experience they are unsophisticated investors who relied on their c p a a trusted friend and a knowledgeable professional because of his reputation and status petitioners surmised that mr kipness had the expertise to choose an appropriate investment for them because of their friendship petitioners were confident that mr kipness would do all that was necessary to protect their investment in sum petitioners relied in good_faith ona financially savvy accountant and their long-time friend to act in their best interest given the relationship of the parties and the level of sophistication involved petitioners acted reasonably we have also considered other factors in holding petitioners' actions to be reasonable for example petitioners’ sole motivation for making the investment was to provide for their retirement petitioners did not invest as a means to obtain tax benefits nor were petitioners even aware that their investment was in a partnership designed to produce tax benefits hence petitioners were not motivated by an offering of improbable tax advantages or sizeable tax deductions compare 4_f3d_709 9th cir we need look no farther than the partnership's own marketing literature to hold that the tax court's findings of negligence are not clearly erroneous the prospectus focused primarily on the tax benefits of the investment and established on its face that a profit was highly unlikely affg tcmemo_1991_212 990_f2d_893 6th cir holding reasonably prudent person should investigate claims when they are likely too good to be true affg donahue v commissioner tcmemo_1991_181 857_f2d_1383 9th cir the discussions in the prospectus of high write-offs and the risk of audits should have alerted taxpayers that their deductions were questionable at best affg dister v commissioner tcmemo_1987_217 there is also no indication that mr kipness was himself an investor indl k associates taylor or any related partnership as a result petitioners were not relying on professional advice from someone they knew to be burdened with an inherent conflict of interest compare 39_f3d_402 2d cir reliance on the advice of an interested individual supported a holding of negligence affg tcmemo_1993_480 pasternak v commissioner supra pincite same a failure to make even minimal inquiries regarding an investment is ordinarily a strong indication of negligence see goldman v commissioner supra we are convinced given the totality of the circumstances in the present case that petitioners' inquiries were limited because petitioners lacked the sophistication to make the type of prudent inquiries that one would expect a more sophisticated investor to make as already noted the determination of negligence is a highly factual matter respondent seeks to analogize petitioners' situation to a number of cases where this court has held that the taxpayer's reliance on the advice of a professional did not justify relief from negligence additions we have reviewed those cases and conclude that petitioners' situation more closely resembles zidanich v commissioner supra lack of sophistication coupled with professional advice from a trusted and seemingly knowledgeable friend or relative where the taxpayer was held not to be negligent we are convinced that petitioners have demonstrated exercise of due care in their individual situation and with their particular background and circumstances accordingly we hold for petitioners on this issue issue sec_6659 valuation_overstatement petitioners also contest the addition_to_tax under sec_6659 for a valuation_overstatement a valuation that exceeds the correct valuation by percent or more constitutes a valuation_overstatement see sec_6659 petitioners have conceded that assets with values not exceeding dollar_figure were valued at dollar_figure there was therefore a valuation_overstatement under sec_6659 petitioners contend that respondent abused his discretion in failing to exercise the authority under sec_6659 to waive the addition_to_tax for the valuation_overstatement under sec_6659 the commissioner may waive all or any part of the valuation_overstatement addition upon a showing by the taxpayer that there was a reasonable basis for the valuation claimed on the return and that such claim was in good_faith the commissioner's waiver is discretionary and subject_to review for an abuse_of_discretion see 99_tc_132 affd sub nom 28_f3d_1024 10th cir on the record before us there is no indication that petitioners requested a waiver from respondent at any time prior to the filing of their posttrial brief given that petitioners have failed to establish a timely request for a waiver we cannot hold that respondent abused his discretion to waive the addition_to_tax for the valuation_overstatement see haught v commissioner tcmemo_1993_58 further petitioners concede that there was an improper valuation and there is nothing else on the record before us to establish that there was a reasonable basis for the valuation as required by sec_6659 in light of the stringent abuse_of_discretion standard we cannot conclude that respondent abused his discretion in failing to exercise the authority under sec_6659 to waive the sec_6659 addition_to_tax in view of the foregoing we sustain respondent's determination that petitioners are liable for the sec_6659 valuation_overstatement addition_to_tax to reflect our disposition of the disputed issues decision will be entered for petitioners as to the additions to tax under sec_6653 and and for respondent as to the addition_to_tax under sec_6659
